Citation Nr: 0308442	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  98-04 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a skin condition, 
including an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1987 to September 
1995.  She served in the PGW (Persian Gulf War), including 
service in the Southwest Asia Theater of operations from 
around October 1990 to March 1991.

This appeal came to the Board of Veterans' Appeals (Board) 
from an October 1996 RO rating decision that denied service 
connection for contact dermatitis, including an undiagnosed 
illness of the skin, and chemical sensitivity with headaches 
and nausea, including an undiagnosed illness.  In a February 
2000 decision, the Board denied the appeal for service 
connection for chemical sensitivity with headaches and 
nausea, including an undiagnosed illness.  In February 2000, 
the Board also remanded the issue of entitlement to service 
connection for a skin condition, including an undiagnosed 
illness, to the RO for additional development.

In December 2002, the Board undertook additional development 
on the issue of entitlement to service connection for a skin 
condition, including an undiagnosed illness, pursuant to 
authority under 38 C.F.R. § 19.9(a)(2) (2002).  


FINDING OF FACT

Atopic dermatitis had its onset in service; an undiagnosed 
illness manifested by signs or symptoms of a skin condition 
is not found.


CONCLUSION OF LAW

Atopic dermatitis was incurred in active service; an 
undiagnosed skin condition was not incurred in or aggravated 
by active service; nor may an undiagnosed illness be presumed 
to have been incurred in active service.  38 U.S.C.A. 
§§ 1110, 1117, 1118, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2002); 67 Fed. Reg. 78979-78980 (Dec. 27, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
for service connection for a skin condition, including an 
undiagnosed illness, and that the requirements of the VCAA 
have in effect been satisfied.

The veteran has been provided with a VA examination to 
determine the current severity of her skin condition and to 
obtain an opinion as to the etiology of any skin condition 
found.  She and her representative have been provided with a 
statement of the case and supplemental statement of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, that essentially notify 
them of the evidence needed by the veteran to prevail on the 
claim.  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  In a January 
2002 letter, the RO notified the veteran of the evidence 
needed to substantiate her claim.  This letter gave notice of 
what evidence the veteran needed to submit and what evidence 
VA would try to obtain.  In December 2002, the Board 
undertook additional development to assist her in 
substantiating the claim.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove her claim and that there is no prejudice 
to her by appellate consideration of the claim at this time 
without providing additional assistance to the veteran in the 
development of the claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board is granting the requested 
benefit and there is no need for further development of the 
claim.

A.  Factual Background

The veteran had active service from October 1987 to September 
1995.  She served in the PGW, including service in the 
Southwest Asia Theater of operations from around October 1990 
to March 1991.

Service medical records shows that the veteran was seen in 
November 1991 for complaints of a rash over her body.  The 
assessment was possible contact dermatitis.  In December 
1991, she was seen for a rash over the body and the 
assessment was probable scabies.  A report of her treatment 
in March 1992 notes that she complained of a rash on the arms 
and legs that "comes and goes".  The assessment was contact 
dermatitis versus atopic versus xerosis versus allergy.

VA medical records show that the veteran was treated and 
evaluated for various conditions from 1996 to 2003.  The more 
salient medical reports related to the claim being considered 
in this appeal are discussed below.

The veteran underwent a VA examination in January 1996.  Her 
skin was within the limits of normal.  She was found to have 
inclusion cysts of the head, left cheek, and left eye.

The veteran underwent dermatology consultation in October 
1998 at a VA medical facility.  She complained of a rash on 
her scalp, blisters, and sores at times.  The assessment was 
scalp pruritis.

A VA report of the veteran's treatment in September 2002 
notes complaints of pruritic rashes over the breasts, 
underarms, arms, and thigh for the past one and 1/2 weeks.  
There were erythematous plaques with satellite lesions 
underneath both breasts, and pinkish, scaly lesions scattered 
over the left groin and right arm.  The impression was 
dermatitis.

A VA report of the veteran's treatment in January 2003 shows 
she had a scattered macular rash on the chest.  The 
assessment was allergic dermatitis.

In March 2003, the veteran underwent a VA examination of her 
skin pursuant to the December 2002 Board development in order 
to determine the nature and extent of any skin condition, and 
to obtain an opinion as to the etiology of any skin condition 
found.  She had no skin disorder at the time of the 
examination.  The examiner based on history and review of the 
evidence in her claims folder concluded that she had 
intermittent atopic dermatitis.  The examiner opined that it 
was at least as likely as not that the veteran's atopic 
dermatitis had its onset while on active duty in the Persian 
Gulf.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The record shows that the veteran had service in the 
Southwest Asia Theater of operations during the PGW.  VA is 
authorized to pay compensation to any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the PGW or became manifest 
to a degree of disability of 10 percent or more not later 
than December 31, 2006.  38 U.S.C.A. § 1117 (West 2001); 
38 C.F.R. § 3.317 (2002) and 67 Fed. Reg. 78979-78980 (Dec. 
27, 2002).

In order to establish service connection for a disability 
occurring in the PGW under the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 noted above, a veteran need only 
present some evidence (1) that he or she is "a Persian Gulf 
veteran"; (2) "who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of 38 C.F.R. § 3.317"; (3) 
that "became manifest either during active military, naval 
or air service in the Southwest Asia theater of operations 
during the PGW, or to a degree of 10 percent or more not 
later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  38 C.F.R. § 3.317(a).  For the purposes of 
38 C.F.R. § 3.317, disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3).  For purposes of 38 C.F.R. § 3.317, signs or 
symptoms that may be manifestations of undiagnosed illness 
include, but are not limited to (1) fatigue, (2) signs or 
symptoms involving skin, (3) headache, (4) muscle pain, (5) 
joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

In this case, the above provisions relating to PGW veterans 
are not for application because the veteran's signs and 
symptoms of a skin condition have been attributed to a known 
clinical diagnosis, atopic dermatitis.  38 C.F.R. 
§ 3.317(a)(ii).  The question now for the Board to decide is 
whether the atopic dermatitis had its onset in service.

The service medical records reveal that the veteran was 
treated for skin problems, variously classified to include 
contact dermatitis.  The post-service medical records reveal 
that she has skin problems that wax and wane.  In March 2003, 
she underwent a VA examination to determine the nature and 
extent of any skin condition and to obtain an opinion as to 
the etiology of any skin condition found.  The examiner 
concluded that she had intermittent atopic dermatitis and 
opined that this condition had its onset in service.  There 
is no medical evidence in the claims folder to rebut the 
opinion of that examiner.

After consideration of all the evidence, the Board finds that 
the evidence indicates the veteran has atopic dermatitis that 
began in service.  Hence, the evidence supports granting 
service connection for this condition, and the claim is 
granted.


ORDER

Service connection for atopic dermatitis is granted.


____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

